


[spdl_ex107002.gif] [spdl_ex107002.gif]




SUBSCRIPTION APPLICATION




(for Accredited Investors Only)




This Subscription Application is being delivered to you in connection with your
investment in SPINDLE, INC., a Nevada corporation (the “Company”). The Company
is conducting a private placement offering (the “Offering”) in accordance with
that certain Private Placement Memorandum, dated November 17, 2015 (the
“Memorandum”), of up to 7,407,408 units (each, a “Unit” and collectively, the
“Units”), or $1,000,000.00 which shall consist of one share (each, a “Share” and
collectively, the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”); provided, however, that the number of Units offered
may be increased to 11,111,112 Units, or $1,500,000,  by authorization of the
Company’s board of directors, in its sole discretion, without further notice or
consent to the prospective investors. All funds received in the Offering, upon
fulfillment of the conditions precedent set forth herein, shall be delivered to
the Company, and thereafter the Units subscribed for as further described below
shall be delivered. The Company may continue to offer and sell the Units and
conduct additional closings for the sale of additional Units after the initial
closing until the termination of the Offering.




Name of Subscriber

 

 

 

 

 

Name of Co-Subscriber, if any

 

 

 

 

 

Address of Subscriber (1)

 

 

 

 

 

Address of Co-Subscriber (if different) (1)

 

 

 

 

 

Aggregate number of Units subscribed to purchase (2)

 

 

 

 

 

Check enclosed (or wire transfer) in the amount of

 

$




(1)

Permanent legal residence and domicile (other than Post Office Box) if the
Subscriber is an individual, or permanent principal legal executive offices and
place of business (other than Post Office Box) if the Subscriber is an entity.




(2)

The price per Unit is $0.135





























--------------------------------------------------------------------------------




PERSONAL AND CONFIDENTIAL




The undersigned (the “Subscriber”) hereby makes an application to purchase from
the Company, the number of Units set forth above, pursuant to a Securities
Purchase Agreement substantially in the form annexed hereto as Exhibit A (the
“Agreement”).  The Subscriber understands and agrees that this Subscription
Application to purchase the Units is binding and irrevocable on the Subscriber’s
part, and that acceptance by the Company shall be in its sole discretion and
otherwise in accordance with the terms set forth in this Subscription
Application and the Agreement (the Agreement, together with the exhibits,
schedules and attachments thereto, this Subscription Application, and the
Memorandum are sometimes referred to collectively herein as the “Offering
Materials”).





















































































[Subscriber Questionnaire Follows]



































2

CONFIDENTIAL




--------------------------------------------------------------------------------

1. CONFIDENTIAL SUBSCRIBER INFORMATION




_________________________________________________________________________________

Name of Subscriber




_________________________________________________________________________________

If Subscriber is an Entity Provide Name                     Year Formed
              State of Formation




_________________________________________________________________________________

Street Address                                                  City
                      State                            Zip




_________________________________________________________________________________

Subscriber SS# or EIN/TIN                 Work Phone Number
                       Home Phone Number




_________________________________________________________________________________

Subscriber’s Age
                                                                   Date of Birth




_________________________________________________________________________________

Name in which the Shares and the Warrants will be held (check one below)




[  ] Individually   [  ] A married man(woman) as his(her) separate property    [
 ] Community property

[  ] JTWROS    [  ] Tenants in common    [  ] Other (Describe):
 ______________________________




_________________________________________________________________________________

Aggregate Number of Units
                                                            Amount Invested ($)




_________________________________________________________________________________

Subscriber’s Signature
                                                                                   Date




2. SUBSCRIBER’S ACCREDITED STATUS




(a)

Accredited Investor (Regulation D).  The Subscriber is an “Accredited Investor”
as that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), as follows:




(b)

Individuals. (Check all that apply)




[  ]  The Subscriber’s individual net worth* or combined net worth* with his or
her spouse, excluding the net value of such person’s or married couple’s primary
residence, exceeds $1,000,000;




[  ]   The Subscriber’s individual income,** exclusive of any income
attributable to his or her spouse, was in excess of $200,000 for the two most
recent calendar years preceding the calendar year of this Subscription
Application, and the Subscriber reasonably expects an income,** exclusive of any
income attributable to his or her spouse, in excess of $200,000 in the current
calendar year; and/or the Subscriber’s combined income** with his or her spouse
was in excess of $300,000 for the two most recent calendar years preceding the
calendar year of this Subscription Application and the Subscriber and his or her
spouse reasonably expect a combined income** in excess of $300,000 in the
current calendar year.




* For purposes of this Subparagraph, the term “net worth” means the excess of
total value over total liabilities.

** The Subscriber may determine income by adding to his, her or its adjusted
gross income any amounts attributable to tax exempt income received, losses
claimed as a limited partner in any limited partnership,   deductions or claims
for depletion, contributions to an IRA or Keogh retirement plan, alimony
payments and any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income.








3

CONFIDENTIAL




--------------------------------------------------------------------------------




(c)

Entities. (Check all that apply)




[  ]  Entity with Value Exceeding $5 Million.  The Subscriber is a corporation,
partnership (general or limited), limited liability company, limited liability
partnership or Massachusetts or similar business trust which: (1) was not formed
for the specific purpose of acquiring the Securities, and (2) has total assets
in excess of $5,000,000.




[  ]  Entity Comprised of Accredited Investors.  The Subscriber is a
corporation, partnership (general or limited), limited liability company,
limited liability partnership or Massachusetts or similar business trust in
which all of the Subscriber’s equity owners are Accredited Investors.




[  ]  Revocable Trust.  The Subscriber is a revocable trust (also commonly known
as a family or living trust) established to facilitate the distribution of the
estate of the settlors (grantors): (1) which may be revoked or amended at any
time by the settlors (grantors); (2) which passes all tax benefits of
investments made by such trust through to the settlors (grantors) individually;
and (3) in which all of the settlors (grantors) are Accredited Investors.




[  ]  Trust Whose Assets Exceed $5 Million.  The Subscriber is a trust that has
total assets in excess of $5,000,000, and the person making the investment
decision on behalf of the trust has such knowledge and experience in financial
and business matters that such person is capable of evaluating the merits and
risks of an investment in the Securities.




[  ]  Financial Institution as Trustee.  The Subscriber is a financial
institution which: (1) is a bank, savings and loan association, or other
regulated financial institution; (2) is acting in its fiduciary capacity as
trustee; and (3) is subscribing for the purchase of the Securities on behalf of
the subscribing trust.




[  ]  Employee Benefit Plan (including Keogh Plan) With Self-Directed
Investments and Segregated Accounts.  The Subscriber is an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and: (1) such plan is self-directed and provides for
segregated accounts; (2) the investment decision to purchase the Securities is
being made by a plan participant who is an Accredited Investor; and (3) the
investment in the Securities is being made solely on behalf of such Accredited
Investor.




[  ]  Employee Benefit Plan (including Keogh Plan) With Financial Institution As
Trustee.  The Subscriber is an employee benefit plan within the meaning of
ERISA, and the decision to invest in the Securities was made by a plan fiduciary
(as defined in Section 3(21) of ERISA), which is either a bank, savings and loan
association, insurance company, or registered investment adviser.




[  ]  Employee Benefit Plan (including Keogh Plan) With Assets Exceeding $5
Million.  The Subscriber is an employee benefit plan within the meaning of ERISA
and has total assets in excess of $5,000,000.




[  ]  Tax Exempt 501(c)(3) Organization.  The Subscriber is an organization
described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended,
which organization was not formed for the specific purpose of acquiring the
Securities, and which organization has total assets in excess of $5,000,000.




[  ]  Bank.  The Subscriber is a bank as defined in Section 3(a)(2) of the
Securities Act.




[  ]  Savings and Loan Association.  The Subscriber is a savings and loan
association or other institution as defined in Section 3(a)(5)(i) of the
Securities Act.




[  ]  Insurance Company.  The Subscriber is an insurance company as defined in
Section 2(14) of the Securities Act.





4

CONFIDENTIAL




--------------------------------------------------------------------------------




[  ]  Investment Company.  The Subscriber is an investment company registered
under the Investment Company Act of 1940.




[  ]  Business Development Company.  The Subscriber is a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940.




[  ]  Small Business Investment Company.  The Subscriber is a small business
investment company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958.




[  ]  Private Business Development Company.  The Subscriber is a private
business development company as defined in Section 202(a)(22) of the Investment
Advisors Act of 1940.




[  ]  Registered Broker or Dealer.  The Subscriber is a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934.




3. REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER




The Subscriber and, if the Subscriber is an entity, each of its officers,
directors, partners, managers, members, trustees, beneficial owners, principals
and/or agents, hereby represents and warrants to the Company, each of which is
deemed to be a separate representation and warranty, as follows:




()

Residence.  The Subscriber’s permanent legal residence and domicile, if the
Subscriber is an individual, or permanent legal executive offices and principal
place of business, if the Subscriber is an entity, was and is at the address
designated on the cover page of this Subscription Application at both the time
of the “offer” and the time of the “sale” of the Securities to the Subscriber.




()

Age.  The Subscriber, if a natural person, is age twenty-one (21) or over.




(c)

Investment Knowledge and Experience; Sophistication (Regulation D; Blue Sky).
 The Subscriber (together with his, her and/or its Advisors (as defined in
subsection (f) below)) has such knowledge and experience in business, financial
and tax matters including, in particular, investing in private placements of
securities in companies similar to the Company, so as to enable the Subscriber
to utilize the information made available in connection with this offering to:
(i) evaluate the merits and risks of an investment in the Company and to make an
informed investment decision with respect thereto; and (ii) to reasonably be
assumed to have the capacity to protect the Subscriber’s own interests in
connection with the transaction contemplated by this Subscription Application.




(d)

Minimum Net Worth (Blue Sky).  An investment in the Securities will not exceed
ten percent (10%) of the Subscriber’s net worth if the Subscriber is an entity,
or joint net worth with his or her spouse if the Subscriber is a natural person.




(e)

Receipt and Review of Offering Materials and Company Information.  The
Subscriber: (i) has received the Offering Materials; and (ii) has read each of
the Offering Materials in its entirety and fully understands the matters
discussed therein and the terms of thereof.




(f)

Independent Review of Investment Merits; Due Diligence.  During the course of
the transactions contemplated by this offering, and before purchasing the
Securities:  (i) the Subscriber had the opportunity to engage such investment
professionals and advisors including, without limitation, accountants,
appraisers, investment, tax and legal advisors (collectively, the “Advisors”),
each of whom are independent of the Company and its advisors and agents
(including its legal counsel) to:





5

CONFIDENTIAL




--------------------------------------------------------------------------------

(1) review the terms and conditions of this Subscription Application, the
Agreement, the Memorandum and the information and disclosures contained herein
and therein; (2) conduct such due diligence review as the Subscriber and/or such
Advisors deemed necessary or advisable, and (3) to provide such opinions as to
(A) the investment merits of a proposed investment in the Securities; (B) the
tax consequences of the purchase of the Securities and the subsequent
disposition of all or any portion of the Securities; and (C) the effect of same
upon the Subscriber’s personal financial circumstances, as the Subscriber and/or
such Advisors may deem advisable; and (ii) to the extent the Subscriber availed
himself, herself or itself of this opportunity, received satisfactory
information and answers from such Advisors.




(g)

Opportunity to Ask Questions and to Review Documents, Books and Records;
Opportunity to Meet with Representatives of the Company; Full Satisfaction.
 Without limiting the generality of subsections (e) and (f) above, during the
course of the transaction contemplated by this Subscription Application, and
before purchasing the Securities, the Subscriber and/or his, her or its Advisors
had the opportunity, to the extent they determined to be necessary or relevant
in order to verify the accuracy of the information contained in the Offering
Materials and/or to evaluate the merits of an investment in the Securities: (i)
to be provided with financial and other written information about the Company
(in addition to that contained in the Offering Materials) to the extent the
Company has such information in its possession or could acquire it without
unreasonable effort or expense; (ii) to meet with representatives of the Company
and to ask questions and receive answers concerning the terms and conditions of
the Offering Materials, an investment in the Securities, and the business of the
Company and its finances; (iii) to review all documents, books and records of
the Company, including the periodic filings of the Company; and (iv) to the
extent the Subscriber and/or his, her or its Advisors availed themselves of this
opportunity, received satisfactory information and answers.




(h)

Acceptance of Investment Risks.  The Subscriber understands and acknowledges
that: (i) an investment in the Securities: (1) is a speculative investment with
a high degree of risk of loss and the Subscriber must, therefore, be able to
presently afford a complete loss of this investment; (2) the Subscriber must be
able to hold the Securities indefinitely; and (3) it may not be possible for the
Subscriber to liquidate the Securities in the case of emergency and/or other
need and the Subscriber must, therefore, have adequate means of providing for
the Subscriber’s current and future needs and personal contingencies, and have
no need for liquidity in this investment; and (ii) the Subscriber has evaluated
the Subscriber’s financial resources and investment position in view of the
foregoing, and is able to bear the economic risk of an investment in the
Securities.




(i)

Securities Purchased For Subscriber’s Own Account.  The Subscriber is purchasing
the Securities: (i) as principal and not by any other person or entity; (ii)
with the Subscriber’s own funds and not with the funds of any other person or
entity; and (iii) for the account of the Subscriber, and not as a nominee or
agent and not for the account or benefit of any other person or entity.  The
Subscriber is purchasing the Securities for investment purposes only for an
indefinite period, and not with a view to the sale or distribution of any part
or all thereof, by public or private sale or other disposition.  No person or
entity other than the Subscriber will have any interest, beneficial or
otherwise, in the Securities, and the Subscriber is not obligated to transfer
the Securities to any other person or entity, nor does the Subscriber have any
agreement or understanding to do so.  The Subscriber understands that (1) the
Securities may not be sold, hypothecated, pledged, transferred, assigned or
disposed of except in accordance with the substantial restrictions on transfer
described herein or that otherwise apply to the Securities, and (2) the Company
is relying, in material part, upon the Subscriber’s representations as set forth
in the Agreement and herein for purposes of claiming the “Federal Exemptions” or
“Blue Sky Exemptions” (as those are defined in subsection (l) below), and that
the basis for such exemptions may not be presented if, notwithstanding the
Subscriber’s representations, the Subscriber has in mind merely acquiring the
Securities for resale of all or a portion of the Securities upon the occurrence
or nonoccurrence of some predetermined event, and the Subscriber has no such
intention.











6

CONFIDENTIAL




--------------------------------------------------------------------------------




(j)

Compliance with Investment Laws.  The Subscriber has complied with all
applicable investment laws and regulations in force relating to the legality of
an investment in the Securities by the Subscriber in any jurisdiction in which
he, she or it purchases the Securities or is otherwise subject, and has obtained
any consent, approval or permission required of him, her or it for the purchase
of the Securities under such investment laws and regulations.




(k)

Unregistered Securities.  The Subscriber understands and acknowledges that: (i)
the Securities have not been, and when issued will not be, registered with the
Securities and Exchange Commission (the “Commission”) under Section 5 of the
Securities Act in reliance upon one or more exemptions afforded by the
Securities Act and/or rules promulgated by the Commission pursuant thereto which
may be selected by the Company in its sole discretion including, without
limitation (collectively and severally, the “Federal Exemptions”): (1) Section
4(2) of the Securities Act for private offerings; and (2) Rule 506 of Regulation
D promulgated under Section 4(2) of the Securities Act for private offerings;
and (ii) the Securities have not been, and when issued will not be, registered
or qualified with any applicable state or territorial securities regulatory
agency in reliance upon one or more exemptions afforded from registration or
qualification afforded under the securities laws of such state or territory (the
“Blue Sky Laws”) which exemptions may be selected by the Company in its sole
discretion (collectively and severally, the “Blue Sky Exemptions”).




(l)

Resale Restrictions on Securities Pursuant to Securities Laws. The Subscriber
understands and acknowledges that: (i) should the Company elect to rely upon the
exemptions afforded by Rule 506 under Regulation D, the Securities will be
classified, pursuant to Rule 502(d) of Regulation D of the Securities Act, as
“restricted securities” acquired in a transaction under Section 4(2) of the
Securities Act, which cannot be sold without registration under the Securities
Act or an exemption therefrom such as, by way of example and not limitation: (1)
Section 4(1) of the Securities Act; (2) the so-called “Section 4(1½) Exemption”
to the Securities Act which, pursuant to Section 4(1) of the Securities Act,
exempts from the provisions of the Securities Act requiring the registration of
securities certain “private sales” which are effectuated in a manner similar to
private placements by issuers under Section 4(2) of the Securities Act; and (3)
Rule 144 and/or Rule 144A of the Securities Act; (ii) if the Subscriber is an
“Affiliate” of the Company (as such term is defined below), he, she or it
generally will not be able to sell, transfer, assign, or otherwise dispose of
the Securities except under Rule 144; (iii) the Securities will also be subject
to applicable state securities laws that may require registration or
qualification of the Securities in connection with their resale, unless an
exemption from such registration or qualification is available.  In general, an
“Affiliate” is defined as a person who is a director or officer of a company, or
who directly or indirectly controls a company.  As a rule of thumb, ownership of
10% or more of a company’s voting stock generally will be deemed to constitute
control, while ownership of less than 5% of a company’s voting stock will
generally not be deemed to constitute control.  In general, assuming that the
Company is current in filing reports with the Commission and that the Subscriber
is not an Affiliate, a minimum of six (6) months must elapse following the
purchase of the Securities before the Subscriber may re-sell the Securities
under Rule 144 of the Securities Act. As a result of the Company’s prior status
as a “shell company”, stockholders who receive our restricted securities will
not be able to sell them pursuant to Rule 144 without registration until at
least one year has elapsed from the time that the issuer filed current
comprehensive disclosure with the Commission reflecting its status as an entity
that is not a shell company, including audited financial statements (“Form 10
Information”) with the Commission (the “One Year Anniversary Date”); provided,
that the Company is subject to the reporting requirements of Sections 13 or
15(d) of the Exchange Act and if and for so long as we have complied with our
reporting requirements in the 12 months immediately prior to the One Year
Anniversary Date. The Company filed equivalent of Form 10-12G on February 25,
2014 and amended the filing Form 10-12G/A Information with the Commission on
April 28, 2014. As a result, the Company can only provide assurances that the
proper paper filings and wait period have been achieved thus we believe we
became eligible for resale pursuant to the exemption from registration under
Rule 144 on April 28, 2015, the date upon which the Company has been subject to
the reporting requirements for one full year, without objection from the
Commission; provided that, the Company remains current in its reporting
obligations at the time of any individual sale.





7

CONFIDENTIAL




--------------------------------------------------------------------------------




(m)

Satisfaction of Counsel of Company As to Transfers of Securities.  The
Subscriber understands and acknowledges that: (i) prior to any sale, transfer,
assignment, pledge, hypothecation or other disposition of the Securities in
accordance with the terms and conditions of the Agreement, the Subscriber must
either: (1) furnish the Company with a detailed explanation of the circumstances
surrounding the proposed disposition; furnish the Company with an opinion of
legal counsel (which may be the Company’s), in form and substance reasonably
satisfactory to the Company and its legal counsel, to the effect that such
disposition is exempted from the registration and prospectus delivery
requirements under the Securities Act and the securities laws of the state in
which the Subscriber is then resident; and legal counsel for the Company shall
have concurred in such opinion and the Company shall have advised the Subscriber
of such concurrence; or (2) satisfy the Company that an appropriate form of
registration statement under the Securities Act with respect to the Securities
proposed to be so disposed of shall then be effective, and that such disposition
shall have been appropriately qualified or registered in accordance with the
applicable Blue Sky Laws; and (ii) notwithstanding the foregoing, if in the
opinion of counsel for the Company, the Subscriber has acted in a manner
inconsistent with the representations and warranties in this Subscription
Application or the Agreement, the Company may refuse to transfer the Securities
until such time as counsel for the Company is of the opinion that such transfer:
(1) will not require registration of the Securities under the Securities Act,
and registration or qualification of the Securities under the applicable Blue
Sky Laws; or (2) will otherwise comply with the Securities Act or the applicable
Blue Sky Laws with respect to the sale or transfer of the Securities.  The
Subscriber understands and agrees that the Company may refuse to acknowledge or
permit any disposition of any portion of the Securities that is not in all
respects in compliance with this Subscription Application, and the Company
intends to make an appropriate notation in its records to that effect.




(n)

Legend on Certificates to Comply with Securities Laws.  The Subscriber
understands and agrees that the certificate(s) representing the Securities, when
issued, shall each bear such restrictive legend as the Company may deem
reasonably necessary or advisable to facilitate compliance with the Securities
Act and the securities laws of the state or territory of the Subscriber’s
residence, including, without limitation, substantially the following legend:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) UNDER SECTION 5 OF
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), IN
RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR QUALIFICATION AFFORDED
BY THE SECURITIES ACT AND/OR RULES PROMULGATED BY THE COMMISSION PURSUANT
THERETO.  THE SECURITIES REPRESENTED HEREBY HAVE ALSO NOT BEEN REGISTERED OR
QUALIFIED (AS THE CASE MAY BE) UNDER THE SECURITIES LAWS OF ANY STATE OR
TERRITORY OF THE UNITED STATES (THE “BLUE SKY LAWS”), IN RELIANCE UPON ONE OR
MORE EXEMPTIONS FROM REGISTRATION OR QUALIFICATION (AS THE CASE MAY BE) AFFORDED
UNDER SUCH SECURITIES LAWS.  NEITHER THE COMMISSION NOR ANY SECURITIES
REGULATORY AGENCY OF ANY STATE OR TERRITORY OF THE UNITED STATES HAS REVIEWED OR
PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING CONTEMPLATED HEREBY, AND ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.  THESE SECURITIES HAVE
BEEN ACQUIRED FOR THE HOLDER’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW FOR RESALE OR DISTRIBUTION.

















8

CONFIDENTIAL




--------------------------------------------------------------------------------




THESE SECURITIES ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144
PROMULGATED UNDER THE SECURITIES ACT.  THESE SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED, OR OFFERED FOR SALE, TRANSFER, ASSIGNMENT
OR HYPOTHECATION, WITHIN THE UNITED STATES OR ANY OF ITS TERRITORIES OR TO A
UNITED STATES PERSON, UNLESS: (i) THE SECURITIES ARE REGISTERED PURSUANT TO
SECTION 5 OF THE SECURITIES ACT AND/OR REGISTERED OR QUALIFIED PURSUANT TO ANY
APPLICABLE BLUE SKY LAWS; OR (ii) THE PROPOSED TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND THE
REGISTRATION AND QUALIFICATION PROVISIONS OF ANY APPLICABLE BLUE SKY LAWS.  AS A
RESULT, THESE SECURITIES ARE SUITABLE ONLY FOR CERTAIN SOPHISTICATED AND
QUALIFIED INVESTORS WHO CAN BEAR THE FINANCIAL RISK OF AN INVESTMENT IN THESE
SECURITIES FOR AN INDEFINITE PERIOD OF TIME.




(o)

Completeness and Accuracy of Information.  All information which the Subscriber
has heretofore furnished or furnishes herewith to the Company or its agents is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offer and sale of the Securities to the
Subscriber in particular.




(p)

Material Changes in Information.  The Subscriber will notify and supply
corrective information to the Company immediately upon the occurrence of any
material change(s) in any information provided by the Subscriber to the Company
occurring prior to the Closing, (as defined in the Agreement), of the purchase
by the Subscriber of the Securities.




(q)

Cooperation.  Within five (5) days after receipt of a request from the Company,
the Subscriber will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.




(r)

Offering Representations and Communications.  No person has provided any
information (other than the Offering Materials) or made any verbal or written
representations or warranties to the Subscriber and/or his, her or its Advisors,
if any, about the Company, the Securities or this Offering, other than as stated
in Section 3 of the Agreement.




(s)

Reliance Upon Offering Materials and Information Provided.  In evaluating the
suitability of an investment in the Securities, the Subscriber has not relied
upon, and agrees that he, she or it may not rely upon, any representation,
warranty or other information (verbal or written) other than as stated in
Section 3 of the Agreement.




(t)

No Awareness of Public Advertising.  The Subscriber is unaware of, is in no way
relying on, and did not become aware of this Offering, through or as a result of
any form of public advertising including, without limitation, any advertisement,
article, notice, leaflet or other communication (whether published in any
newspaper, magazine, or similar media or broadcast over television, internet or
radio, or otherwise generally disseminated or distributed).




(u)

No General Solicitation.  The Subscriber did not subscribe to purchase the
Securities, or become aware of this offering, through or as the result of any
public or promotional seminar or meeting to which the Subscriber was invited by,
or any solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.








9

CONFIDENTIAL




--------------------------------------------------------------------------------




(v)

Pre-Existing Relationship with Company.  The Subscriber represents that he, she
or it has a pre-existing personal or business relationship*** with the Company
or any of its managers, officers or controlling persons.




***  The term “pre-existing personal or business relationship” includes any
relationship consisting of personal or

business contacts of a nature and duration which would enable a reasonably
prudent purchaser to be aware   of the character, business acumen and general
business and financial circumstances of the person with whom the relationship
exists.




(w)

USA Patriot Act; Anti-Money Laundering.  The Subscriber should check the Office
of Foreign Assets Control (“OFAC”) website at <http://www.treas.gov/ofac> before
making the following representations:




The Subscriber represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>.  In addition, the programs administered by OFAC
(the “OFAC Programs”) prohibit dealing with individuals[1] or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;




To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Subscriber agrees to promptly notify
the Company should the Subscriber become aware of any change in the information
set forth in these representations.  The Subscriber understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Subscriber, either by prohibiting additional subscriptions from the Subscriber,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations.  The Subscriber further
acknowledges that the Company may, by written notice to the Subscriber, suspend
the redemption rights, if any, of the Subscriber if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s other service providers.
 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;




To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,[2] or any immediate family[3] member or close associate[4] of a senior
foreign political figure, as such terms are defined in the footnote below; and







___________

[1] These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

[2]  A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

[3]  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

[4] A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.





10

CONFIDENTIAL




--------------------------------------------------------------------------------




If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
































































































































11

CONFIDENTIAL




--------------------------------------------------------------------------------




The Subscriber has executed and delivered this Subscription Application to
Spindle, Inc. as of the date set forth below.  







 

SUBSCRIBER:

 

 

 

 

 

 

 

By: ___________________________

 

(Signature)

 

 

 

Name: _________________________

 

Title: __________________________

 

Date: __________________________

 

 











































































































12

CONFIDENTIAL




--------------------------------------------------------------------------------




EXHIBIT A




FORM OF SECURITIES PURCHASE AGREEMENT












































































































